Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1572
                       Lower Tribunal No. 19-34200
                          ________________


                               John Fanning,
                                 Appellant,

                                     vs.

                     Miami Dolphins Ltd., etc., et al.,
                               Appellees.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Robert Allen Law, P.A., and Adrian Karborani; Davis Goldman, PLLC,
and Aaron P. Davis, Jason N. Goldman and Daniel B. Allison, for appellant.

    Saul Ewing Arnstein & Lehr LLP, and Angela C. de Cespedes and
Samuel E. Bordoni-Cowley, for appellee South Florida Stadium, LLC.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Araujo v. Winn-Dixie Stores, Inc., 290 So. 3d 936, 941-

42 (Fla. 3d DCA 2019) (concluding that a trial court does not abuse its

discretion by denying a claim for expenses under Florida Rule of Civil

Procedure 1.380(c) where the requesting party sought admission of a hotly-

contested issue that was central to the case).




                                     2